EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Arguments
The 35 USC 112(b) Rejections are withdrawn as the claims have been amended to specify first, second and third through holes that are different from each other.

Kawasaki (US 2018/025947) teaches a passage through which the electromagnetic wave source transmits an electromagnetic wave to the first through hole in which the anode is arranged. However, the passage in ‘947 does not include a portion that is between the first surface and second surface of the first cathode plate. Instead the portion is below the bottom of the second surface. Therefore, Kawasaki does not teach the amended limitations of the claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney William Rowland (Reg No 30,888) on 02/04/2021.

The application has been amended as follows: 
IN THE CLAIMS
12. (Currently Amended) The cartridge according to claim 7, wherein the portion of the passage is provided to form a linear path between the electromagnetic wave source and the first through hole of the first cathode plate.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination an ionization gauge comprising an anode, a cathode, and an electromagnetic wave source, wherein:
“the passage includes a portion arranged between the first surface and the second surface such that the electromagnetic wave generated by the electromagnetic wave source passes through the portion of the passage to the first through hole” in combination with the other limitations of the claim.
Claims 2-6 are allowed as depending on Claim 1.

Claims 8-12 are allowed as depending on Claim 7.

Peacock (US 5,198,772) teaches in Figure 2 an electromagnetic radiation source 36 near cathode 12 and anode 14. Radiation source 36 can emit electromagnetic radiation through holes 42 into vacuum space 15. However, radiation source 36 is not emitting electromagnetic radiation through the through hole in cathode 12 through which anode 14 passes, and therefore, does not teach the limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        02/04/2021


/NASIMA MONSUR/Primary Examiner, Art Unit 2866